The prevailing opinion rejects the following cases: Clark v.Lowden et al., D.C., 48 F. Supp. 261; Herrington v. Thompsonet al., 61 F. Supp. 903; and Roland v. Atchison, Topeka Santa Fe Ry. Co., D.C., 65 F. Supp. 630. To me these cases recognize the true meaning of the word "liability" as being the monetary obligation imposed by law in *Page 589 
favor of the one litigant and upon the other. This meaning conforms to Webster's definition of the word. It is the liability in damages for injury or death. I can see, of course, a legitimate ground for rejecting such a contract as this if it were shown that the selected court was limited in its powers of awarding judgment. Under such circumstances it could be said that the employer had exempted itself from liability to the extent the employee's losses or damages exceeded the amount the court had power to award. This is not such a case. The act treats the two classes of courts as on a par, and their jurisdictions are not limited in the sense indicated. The Supreme Court case ofDuncan v. Thompson, 315 U.S. 1, 62 S.Ct. 422, 86 L.Ed. 575, is not in point as it deals with a contract which deprived the employee of going to any court at all unless he could pay the $600.00 involved. If the employee was, or became, financially embarrassed the employer would suffer no liability at all — obviously a one-sided situation.
The employee has the privilege of making a selection of the court he wants. Nothing is said as to how he shall evidence that selection. There is nothing in the law that says he may not make his selection final or irrevocable. The privilege is his, and if he feels that it is to his advantage to use it in a certain way then why shouldn't he? If an advantage has been taken of him, it is not hard for him to say so — to plead and prove it. *Page 590